[Cite as State v. Rarden, 2022-Ohio-873.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




 STATE OF OHIO,                                   :

        Appellee,                                 :         CASE NO. CA2021-07-090

                                                  :              OPINION
     - vs -                                                       3/21/2022
                                                  :

 LONNIE RARDEN,                                   :

        Appellant.                                :




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                  Case Nos. CR2006-07-1271 and CR2006-09-1593


Michael T. Gmoser, Butler County Prosecuting Attorney, and John C. Heinkel, Assistant
Prosecuting Attorney, for appellee.

Lonnie Rarden, pro se.



        HENDRICKSON, J.

        {¶1}     On March 21, 2007, Lonnie Rarden ("appellant") was convicted on felony

escape, felony retaliation, two felony counts of complicity to perjury, felony complicity to

tampering with evidence, felony menace by stalking, and seventeen misdemeanor counts

of violating a protection order. Following a jury trial, appellant was sentenced to 26 and

one-half years in prison.
                                                                    Butler CA2021-07-090

      {¶2}   On March 26, 2007, appellant filed a "Motion for Modification of Verdict"

pursuant to Crim. R. 33(A)(4), and a notice of appeal. Both were handwritten and submitted

pro se. The trial court denied the motion for modification of verdict on May 16, 2007, and

appellant appealed that denial to this court. We denied appellant leave to appeal the trial

court's order, finding that because appellant had already filed a notice of appeal in the

underlying case, the trial court did not have jurisdiction to consider the motion to modify

verdict. State v. Rarden, 12th Dist. Butler No. CA2007-09-230 (Nov. 7, 2007) (Entry

Denying Leave to Appeal).

      {¶3}   This court later affirmed appellant's convictions and sentences in his direct

appeal. State v. Rarden, 12th Dist. Butler No. CA2007-03-077 (Apr. 21, 2008) (Accelerated

Calendar Judgment Entry).     Since that time, appellant has filed numerous additional

challenges to his convictions and sentences. See State v. Rarden, 12th Dist. Butler Nos.

CA2010-04-095, CA2010-05-106, and CA2010-05-126 (Feb. 7, 2011) (Accelerated

Calendar Judgment Entry); State v. Rarden, 12th Dist. Butler No. CA2013-07-125, 2014-

Ohio-564; State v. Rarden, 12th Dist. Butler No. CA2015-12-214, 2016-Ohio-3108; State v.

Rarden, 12th Dist. Butler No. CA2018-03-044, 2018-Ohio-4487; State v. Rarden, 12th Dist.

Butler No. CA2018-12-230, 2019-Ohio-2161; State v. Rarden, 12th Dist. Butler No.

CA2019-02-039, 2019-Ohio-3227. The Ohio Supreme Court has consistently declined to

review these cases.

      {¶4}   On June 18, 2021, appellant filed an "Amendment or Supplement to

Defendant's Motion for New Trial, or to Modify the Verdict filed on March 26, 2007." This

new motion purported to be an addendum to appellant's March 26, 2007 "Motion for

Modification of Verdict," which appellant characterized as "pending."       The purported

amendment expanded the scope of appellant's initial motion in which he "ask[ed] that [the]

court modify the verdict in the above captioned case without a new trial." The amendment

                                           -2-
                                                                                  Butler CA2021-07-090

recharacterizes the 2007 motion as a motion for a new trial and also requests a new trial

pursuant to Crim.R. 33(A)(1) and (5) as well as R.C. 2945.79(A), (D), and (E), none of which

were argued in the 2007 motion.

        {¶5}    The state filed a motion requesting the trial court strike appellant's 2007

motion and 2021 amendment. On July 20, 2021, the trial court denied appellant's motion

and his amendment with prejudice. Appellant appeals, raising three assignments of error.

        {¶6}    Assignment of Error No. 1:

        {¶7}    A DEFENDANT IN A CRIMINAL CASE HAS THE RIGHT TO FILE A MOTION

FOR A NEW TRIAL, AND IT IS AN ABUSE OF DISCRETION AND REVERSIBLE ERROR

FOR A COURT TO STRIKE SUCH MOTION FROM THE FILES.

        {¶8}    Appellant first argues that the trial court erred by striking his 2007 motion for

modification, which he now characterizes as a motion for a new trial, as well as his purported

2021 amendment and a motion for extension of time to respond. "An appellate court

reviews a trial court's decision granting or denying a motion to strike under an abuse-of-

discretion standard of review." New Residential Mtge. LLC v. Barnes, 12th Dist. Warren

No. CA2020-04-027, 2020-Ohio-6907, ¶ 16. "An abuse of discretion is more than an error

of law or judgment; it implies that the trial court acted unreasonably, arbitrarily, or

unconscionably." Id.

        {¶9}    Pursuant to the previous version of Crim.R. 33(A)(4), "a new trial may be

granted where 'the verdict is not sustained by sufficient evidence or is contrary to law.'"1

State v. Litton, 12th Dist. Preble No. CA2016-04-005, 2016-Ohio-7913, ¶ 20, quoting

Crim.R. 33(A)(4). Alternatively,



1. Crim.R. 33(A)(4) was amended effective July 1, 2021. Appellant's motion was made prior to the
amendment, though neither appellant nor the state acknowledges the change of language in their briefs. Our
decision in this case is limited to the previous version of the rule effective at the time of appellant's 2007
motion. State v. Bartrum, 121 Ohio St.3d 148, 2009-Ohio-355, ¶ 19.

                                                    -3-
                                                                          Butler CA2021-07-090

              [i]f the evidence shows the defendant is not guilty of the degree
              of crime for which he was convicted, but guilty of a lesser degree
              thereof, or of a lesser crime included therein, the court may
              modify the verdict or finding accordingly, without granting or
              ordering a new trial, and shall pass sentence on such verdict or
              finding as modified.

Crim.R. 33(A)(4) (effective to June 30, 2021). In his 2007 motion, appellant specifically

prayed for modification of the verdict without a new trial. In the memorandum in support of

this motion, appellant asserted that the evidence reflected that he should have been

convicted of crimes of a lesser degree than those of which he was ultimately convicted.

        {¶10} We will first discuss whether we have jurisdiction regarding issues relating to

appellant's 2007 motion. "It is settled that the filing of a notice of appeal divests the trial

court of jurisdiction and that any subsequent ruling or order by the trial court is null and

void." In re Estate of Meyer, 63 Ohio App.3d 454, 457 (12th Dist. 1989), fn. 2. "Where a

trial court enters an order without jurisdiction, its order is void and a nullity, and * * * puts

the parties in the same position they would be in if it had not occurred." Fifth Third Mtge.

Co. v. Orebaugh, 12th Dist. Butler No. CA2011-03-039, 2011-Ohio-4472, ¶ 13. As noted

above, this court found the trial court's order denying appellant's 2007 motion void for lack

of jurisdiction. Rarden, CA2007-09-230 (Nov. 7, 2007). Appellant's 2007 motion was

therefore pending before the trial court following the order of this court. See Fifth Third at

¶ 15.

        {¶11} We next address the propriety of appellant's 2021 amendment. There is

simply no legal basis which would enable appellant to unilaterally amend and supplement

his 2007 motion fourteen years later, as his 2021 filing purports to do. Crim.R. 33 contains

no provision permitting a defendant to modify a motion for a new trial, let alone to do so

without leave of the trial court. As such, the trial court did not abuse its discretion by striking

appellant's purported amendment. Similarly, appellant was not entitled to respond to the


                                               -4-
                                                                        Butler CA2021-07-090

state's reply brief, let alone to receive an extension to do so. The trial court properly denied

this motion and we need not consider the merit of any argument raised by appellant in his

2021 amendment.

       {¶12} We further find that the trial court did not abuse its discretion in striking

appellant's 2007 motion. "When a trial court fails to rule on a motion, an appellate court

considers the motion denied." New Residential Mtge., 2020-Ohio-6907, at ¶ 16; see also

In re F.B., 12th Dist. Brown No. CA2021-03-002, 2022-Ohio-499, ¶ 61 ("Where a court fails

to mention or rule on a pending motion, we presume that the motion was implicitly

overruled"). Since this court found the trial court's initial order denying the motion void,

appellant's 2007 motion remained pending before the trial court. However, appellant chose

not to renew his motion after we determined the trial court's order was void, and in fact did

not attempt to do so until fourteen years later. During that time, the pending motion may be

considered to have been implicitly overruled.

       {¶13} "Generally, a reviewing court will presume that a lower court overruled a

motion on which it did not expressly rule, in instances where it is clear from the

circumstances that that is what the lower court actually intended to do." State v. Ryerson,

12th Dist. Butler No. CA2003-06-153, 2004-Ohio-3353, ¶ 54.               It is clear from the

circumstances that the trial court intended to overrule appellant's motion, based not only on

its initial void order denying appellant's motion, but its subsequent rulings in the plethora of

postconviction motions that appellant raised in the intervening years. Appellant's first

assignment of error is overruled.

       {¶14} Assignment of Error No. 2:

       {¶15} THERE IS NO RECORD THAT APPELLANT WAIVED HIS RIGHT TO

COUNSEL IN BUTLER COUNTY CASE NO. CR2006-07-1271.                        THE TRIAL COURT

ABUSED ITS DISCRETION IN OVERRULING APPELLANT'S MOTION FOR A NEW

                                             -5-
                                                                       Butler CA2021-07-090

TRIAL.

       {¶16} Appellant next argues that because the trial court failed to specifically state

both case file numbers at the hearing when he waived his right to counsel, that he never

waived his right to counsel in the case whose number was omitted. Although we need not

address this argument, as it is raised in appellant's improper 2021 amendment, we note

that it is a simple rehashing of his flawed argument in a prior case. See Rarden, 2019-

Ohio-2161 at ¶ 15-17. In that case, appellant argued that because the trial court failed to

specifically recite both separate case numbers, his sentence in the case whose number

was omitted must be vacated. Id. at ¶ 15.

       {¶17} In the case sub judice, appellant made a detailed, knowing, voluntary, and

intelligent waiver of his right to counsel on the record in the case whose number was recited.

See Rarden, CA2007-09-230, at ¶ 3-4. As in the prior case, the files were consistently

handled together in the trial court. Appellant now claims, however, that his conviction and

sentence violate his constitutional right to counsel because he never waived his right to an

attorney in the case whose number was omitted. Appellant's own conduct undermines this

argument. Following his waiver of counsel, appellant never indicated thereafter that he

desired the assistance of an attorney in either case. Appellant's argument is not believable.

Additionally, the supplemental authority to which he cites is inapposite to his case.

Appellant's second assignment of error is overruled.

       {¶18} Assignment of Error No. 3:

       {¶19} THE TRIAL COURT WAS MANDATED TO DO A TWO-STEP ANALYSIS

WHEN CONSIDERING REQUESTED LESSER INCLUDED OFFENSE INSTRUCTIONS

TO THE JURY.       THE TRIAL COURT ABUSED ITS DISCRETION IN OVERRULING

APPELLANT'S MOTION FOR A NEW TRIAL ON THIS ISSUE.

       {¶20} In his third assignment of error, appellant argues that the trial court abused its

                                             -6-
                                                                       Butler CA2021-07-090

discretion by denying his request for lesser included offense instructions. Specifically, he

alleges that the trial court failed to appropriately analyze his claim. Like appellant's second

assignment of error, this alleged error was set forth in his improper 2021 amendment, and

we therefore need not address it. However, if we did address the merits, this claim would

be barred under the doctrine of res judicata. "Res judicata bars a petitioner from 're-

packaging' evidence or issues that either were or could have been raised in trial or on direct

appeal." State v. Casey, 12th Dist. Clinton No. CA2017-08-013, 2018-Ohio-2084, ¶ 15.

Appellant has appeared before this court at least eight times raising a wide variety of attacks

against his convictions. He could have, and should have, raised these issues in a direct

appeal but chose not to do so. Because appellant did not raise the issues in his direct

appeal, res judicata bars him from raising them now. Appellant's third assignment of error

is overruled.

       {¶21} Appellant's appeal is not well taken. As we previously stated, "[n]o matter

how many times Rarden moves the trial court to reverse and vacate his sentence, nor how

many different arguments Rarden can conjure up while awaiting his 26 and one-half-year

prison sentence to end, the fact remains that the sentence imposed by the trial court is

neither void nor contrary to law." Rarden, 2019-Ohio-2161, at ¶ 24.

       {¶22} Judgment affirmed.


       M. POWELL, P.J., and S. POWELL, J., concur.




                                             -7-